Citation Nr: 1042069	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 
to October, 1993.  The Veteran had subsequent service in the Air 
National Guard until December 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In November 2008 and April 2010, the Board remanded this case for 
further development.


FINDING OF FACT

The Veteran's left ear hearing loss disability was noted at 
service entry and thus existed prior to service and it did not 
increase in severity during service.


CONCLUSION OF LAW

The Veteran's pre-existing left ear hearing loss disorder was not 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim for service connection on appeal through 
VCAA notice correspondence dated in July 2004, March 2005, August 
2009 and August 2010.  The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Furthermore, the August 2010 letter provided information 
concerning both the disability rating and effective date elements 
of a pending claim for benefits.

The relevant notice information must have been timely sent.  The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, 
the initial VCAA notice correspondence preceded issuance of the 
rating decisions on appeal, and thus met the standard for timely 
notice.  There is no indication of any further available evidence 
or information to be associated with the record.  The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

VA also has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim. VA treatment records and 
private treatment records have been associated with the claims 
file.  Service treatment records have also been associated with 
the claims file.  VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  The Veteran underwent a VA Compensation and Pension 
examination in August 2009.

In support of his claims, the Veteran also has provided several 
lay and buddy statements.  Additionally, he has presented 
testimony before a Decision Review Officer during a hearing at 
the RO.  The record as it stands includes sufficient competent 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Thus, the Board will adjudicate the claim on 
the merits.

Analysis

The Veteran claims that he has bilateral hearing loss related to 
his period of active military service.  He asserted that he was 
exposed to loud noise throughout his period of active duty.  The 
RO granted service connection for right ear hearing loss and in a 
September 2009 rating decision.  However, the RO has denied 
entitlement to service connection for left ear hearing loss, 
which the Veteran has appealed.

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is 
based on an analysis of all the evidence of record and evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A pre-existing disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the pre- 
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1132, 1137.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory 
of pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
Id. at (b)(1).

In essence, when no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence that 
the Veteran's disability was both preexisting and not aggravated 
by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C.A. § 1153.  If 
this burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the Veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting disorder is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disorder, but the Veteran may bring a claim 
for service-connected aggravation of that disorder.  In that 
case, section 1153 applies and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease." 38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096.

The Board notes that the Veteran, upon examination at entrance 
into service in May 1992, was noted to have hearing loss.  
Audiometric testing performed at entrance into active service 
revealed decibel loss in the left ear was 15 at 1000, 0 at 2000, 
0 at 3000, and 50 at 4000 Hertz.  As the entrance examination 
shows that the Veteran had hearing loss in the left ear of 50 
decibels in one of the required frequencies under VA regulations, 
the evidence reveals that the Veteran had a hearing loss 
disability in the left ear under VA regulations prior to military 
service.   See Hensley, 5 Vet. App. at 158, see also 38 C.F.R. § 
3.385.  Therefore, a left ear hearing loss disability was noted 
upon the entrance examination and the presumption of soundness 
does not apply.  See 38 U.S.C.A § 1111, 1137 (West 2002).

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation of that 
disorder during service.  38 U.S.C.A § 1153; 38 C.F.R. § 
3.306(b); see Wagner, 370 F.3d at 1096.  A preexisting injury or 
disease will be considered to have been aggravated in military, 
naval or air service, where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a).  Independent 
medical evidence is needed to support a finding that the 
preexisting disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).

The medical evidence in the service treatment records do not 
indicate that the Veteran's left ear hearing disability increased 
in severity during military service.  In this regard, audiometric 
testing performed post-discharge from active duty, dated in July 
1997 revealed decibel loss in the left ear was 0 at 1000, 0 at 
2000, 5 at 3000, and 60 at 4000 Hertz.  Essentially, there was 
only additional 10 decibel fluctuation in hearing acuity at 4000 
Hertz approximately four years after his discharge from active 
duty.  

Furthermore, a VA medical expert determined that the Veteran's 
left ear hearing loss was not aggravated during military service.  
Specifically, the VA examiner noted upon VA examination in August 
2009 and in an April 2010 addendum that there was no significant 
change in hearing for the left ear from the time of enlistment to 
military separation and that it is less likely than not that the 
left ear hearing was aggravated beyond normal progression during 
service.   She indicated that Occupational Safety and Health Act 
(OSHA) regulations define a standard threshold shift as a change 
of 10 decibels or more in the average of hearing thresholds at 
2000, 3000 or 4000 Hertz.  This was not demonstrated in the left 
ear during active duty.  Therefore, she concluded that the 
Veteran's left ear hearing loss did not worsen during his period 
of active duty.

The Veteran has submitted and testified that his hearing loss 
must have worsened during active duty because he was not aware of 
his hearing loss disability upon entry into service in 1993 and 
when he attempted to re-enlist in 1997 he was informed that he 
required a waiver because of his hearing loss.  Additionally, his 
civilian employment did not contribute to his current hearing 
loss because he always wore ear protection.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  Although the 
Veteran is able to indicate that he experienced hearing loss, he 
lacks the medical training and expertise to opine as to whether 
he experienced any worsening of his left ear hearing loss during 
his period of active duty.

Based on the foregoing, the Board finds that the preponderance of 
the evidence shows that the Veteran's left ear hearing loss 
disability existed prior to service and it was not aggravated 
during military service.  Accordingly, entitlement to service 
connection for left ear hearing loss is denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


